DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner notes that the amendment filed 1/20/2022 includes improper annotations on Claim 32.  Particularly, Claim 32 is given the status identifier of (New), however markings showing amendments to the claim are included in the Claim.  Since Claim 32 is a new claim, in an effort to further prosecution without delay, the examiner understands the inclusion of the markings to be typographical errors included unintentionally, and for the result of the amendment markings to be the intended claim language.  Therefore, with such understanding in place, the amended claims filed 1/20/2022 have been entered.  The applicant is reminded of the proper format for making amendments to the Claims and including new claims, and is directed to MPEP §714.
The drawings were received on 1/20/2022.  These drawings are acceptable as complying to the required form and not including new matter, however the examiner notes objections to the Drawings as discussed below.
The objections over the Drawings presented in the Office Action mailed 10/20/2021 pertaining to the limitations of Claims 1, 8-17, 19, 23-25, and 27 have been withdrawn based on the amendment filed 1/20/2022.  However, the objections to the Drawings regarding the limitations of Claims 3, 20, 21, and 26 are not withdrawn.  Furthermore, new objections to the Drawings based on the amendments filed 1/20/2022 are included herein.  Further discussion is presented below.
The rejections of under 35 U.S.C. 103 as presented in the Office Action mailed 10/20/2021 have been withdrawn based on the amendment filed 1/20/2022.  The examiner notes that new rejections of Claims 31, 3-7, 11, 18, 27-29, and 32 under 35 U.S.C. 103 based on the amendment filed 1/20/2022 are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrical light source being an LED light source of Claim 3 lines 1-2, the illuminable LED foil arranged on the first axially outer wall of Claim 11 lines 3-4, the at least one sensor connected to a data processor of Claim 20 line 3-5, the sensor connected to a data processor of Claim 21 lines 11-13, the filter medium of Claim 21 lines 14-15, the quick-connect device of Claim 26 line 11, the energy store being electrically connected to the at least one light source of Claim 26 lines 15-16, the at least one electrical contact element and corresponding electrical contact counter element of Claim 26 lines 17-19, the at least one sensor connected to a data processor of Claim 30 lines 2-4, and the at least one sensor connected to a data processor of Claim 32 lines 2-4 must be shown or the features canceled from the claims.  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:  
In the amendment filed 1/20/2022 to the last two paragraphs at page 10 of the specification, halfway through the first of the two paragraphs amended refers to Fig. 6.  However, no Fig. 6 is included in the Drawings as originally filed or by replacement.
Appropriate correction is required.

Claim Objections
Claims 22 and 31 are objected to because of the following informalities:
Claims 2 and 31 include reference numbers, which are not present in any of the other claims.  Such reference numbers should be removed for consistency with the form of the remaining pending claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 3, line 2 recites the limitation “the electrical light source”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation to intend to refer to the at least one electrically operated areal light source of Claim 31 line 28.  The applicant is encouraged to clarify in the claim language the intended light source of Claim 3 and its relationship to the brake dust particle filter of Claim 31.
With regards to Claim 22, line 3-5 recite the limitation “a lighting plate (14) that is separate from and is connected exchangeably on the first axially outer wall of the brake dust particle filter housing”.  The combination of the limitation that the lighting plate is separate from the first axially outer wall and is connected on the first axially outer wall appear to conflict; if the lighting plate is connected on the first axially outer wall then it cannot be separate from it as well.  For the purpose of examination, the examiner understands this limitation such that the lighting plate is separable from the first axially outer wall and is capable of being connected exchangeably with the first axially outer wall.  The applicant is encouraged to clarify in the claim language the intended connection/separation of the lighting plate with the first axially outer wall of the brake dust particle filter housing.
With regards to Claim 27, line 6 recites the limitation “a brake dust particle filter configured to catch particles generated during braking”.  However, Claim 27 line 2 recites the limitation “the brake dust particle filter according to claim 31”.  Therefore, it is unclear as to whether the brake dust particle filter of Claim 27 line 6 is intended to refer to the brake dust particle filter of Claim 27 line 2, or whether it is intended to be a further brake dust particle filter.  For the purpose of examination, the examiner understands this limitation to refer to the brake dust particle figure of Claim 27 line 2.  The applicant is encouraged to clarify in the claim language the intended limitation of the brake dust particle filter or of multiple brake dust particle filters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 3-7, 11, 18, 27-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lupica et al. (US 2012/0067206) in view of King (US 2005/0258008) and Smith (US 2006/0268562).
With regards to Claim 31, Lupica et al. discloses a brake dust particle filter for a disc brake assembly of a vehicle, wherein the disc brake assembly comprises a brake disc [DS] and a brake caliper [83] (see paragraph 65 and Figure 6), the brake dust particle filter comprising: a brake dust particle filter housing [63] (see paragraph 67 and Figure 6) engaging across the brake disc [DS] at least partially in a mounted state of the brake dust particle filter at the disc brake assembly (see Figures 5 and 6), the brake dust particle filter housing [63] comprising: an outer circumferential wall (comprising the wall at the upper end of the housing [63] as seen in Figure 5) configured to extend axially across an outer circumference of a brake disc [DS], when in the mounted state (see Figures 5 and 6), wherein axial, as used herein, is a direction of an axis of rotation of the brake disc [DS], wherein radial, is used herein, is a direction transverse to the axial direction; a first axially outer wall (comprising an outer wall at a left side of the housing [63] as seen in Figure 5) arranged at a first axially outer side of the brake disc [DS], the first axially outer wall connected to and extending radially inwardly from the outer circumferential wall to at least partially cover the first axially outer side of the brake disc [DS] (see Figures 5, 6, and 11D); a second axially outer wall (comprising an outer wall at a right side of the housing [63] as seen in Figure 5) arranged at an opposite second axially outer side of the brake disc [DS] (see Figure 5), the second axially outer wall connected to and extending radially inwardly from the outer circumferential wall to at least partially cover the opposite second axially outer side of the brake disc [DS] (see Figures 5 and 6); wherein spacing [65] between the first axially outer wall and the second axially outer wall of the brake dust particle filter housing [63] forms an axial gap into which a portion of the brake disc [DS] is received (see paragraph 67 and Figure 5), when in the mounted state (see Figures 5 and 6).
Lupica et al. does not explicitly disclose the outer circumferential wall of the brake dust particle filter housing includes a plurality of outflow openings or slots providing air cooling of the brake disc during vehicle braking.
King teaches the outer circumferential wall [6] of the brake dust particle filter housing [1] includes a plurality of outflow openings or slots [2a] providing air cooling of the brake disc [14] during vehicle braking (see paragraphs 2, 28, and 29 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer circumferential wall of Lupica et al. to include a plurality of outflow openings or slots providing air cooling of the brake disc during vehicle braking as taught by King.  One would have been motivated to do so in order to direct air to the caliper while preventing debris from outside contacting the caliper, and prevent dust from inside from contacting the wheel (see King paragraph 36).
Lupica et al. does not disclose the brake dust particle filter housing further includes at least one electrically operated areal light source arranged on the brake dust particle filter housing.
Smith teaches the brake dust particle filter housing [12] further includes at least one electrically operated areal light source [22] arranged on the brake dust particle filter housing [12] (see paragraphs 15 and 18 and Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter housing of Lupica et al. to include at least one electrically operated areal light source arranged on the brake dust particle filter housing as taught by Smith.  One would have been motivated to do so in order to provide illumination effects (see Smith paragraphs 5 and 20).

With regards to Claim 3, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 31.
Lupica et al. does not disclose the electrical light source is an LED light source.
Smith teaches the electrical light source is an LED light source (see paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter of Lupica et al. to include the electrical light source is an LED light source as taught by Smith.  One would have been motivated to do so in order to provide illumination effects (see Smith paragraphs 5 and 20).

With regards to Claim 4, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 31.
Lupica et al. further discloses the brake dust particle filter housing [63] extends about a predetermined circumferential angle of the brake disc [DS] and is configured to adjoin in the mounted state the brake caliper [83] in a circumferential direction of the brake disc [DS] (see Figures 6 and 11D).

With regards to Claim 5, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 31.
Lupica et al. does not disclose the brake dust particle filter housing comprises a surface coating.
King teaches the brake dust particle filter housing [1] comprises a surface coating (see paragraphs 29 and 50 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter housing of Lupica et al. to include a surface coating as taught by King.  One would have been motivated to do so in order to add a finish to the housing (see King paragraph 50).

With regards to Claim 6, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 5.
Lupica et al. does not disclose the surface coating is a colored surface coating selected from the group consisting of a coat of lacquer and a powder coating.
King teaches the surface coating is a colored surface coating selected from the group consisting of a coat of lacquer and a powder coating (see paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter housing of Lupica et al. to include the surface coating is a colored surface coating selected from the group consisting of a coat of lacquer and a powder coating, as taught by King.  One would have been motivated to do so in order to add a finish to the housing (see King paragraph 50).

With regards to Claim 7, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 31.
Lupica et al. does not disclose the at least one electrically operated areal light source is arranged on the first axially outer wall of the brake dust particle filter housing at an exterior side facing away from the brake disc in the mounted state of the brake dust particle filter.
Smith teaches the at least one electrically operated areal light source [22] is arranged on the first axially outer wall [18] of the brake dust particle filter housing [12] at an exterior side facing away from the brake disc [15] in the mounted state of the brake dust particle filter (see paragraphs 15 and 18 and Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter housing of Lupica et al. to include the at least one electrically operated areal light source is arranged on the first axially outer wall of the brake dust particle filter housing at an exterior side facing away from the brake disc in the mounted state of the brake dust particle filter as taught by Smith.  One would have been motivated to do so in order to provide an ornamental or esthetic effect visible outwardly from a vehicle (see Smith paragraph 10).

With regards to Claim 11, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 7.
Lupica et al. does not disclose the electrically operated areal light source is an illuminable LED foil arranged on the first axially outer wall of the brake dust particle filter housing.
Smith teaches the electrically operated areal light source [22] is arranged on the first axially outer wall [18] of the brake dust particle filter housing [12] (see paragraphs 15 and 18 and Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter housing of Lupica et al. to include the electrically operated areal light source is arranged on the first axially outer wall of the brake dust particle filter housing as taught by Smith.  One would have been motivated to do so in order to provide an ornamental or esthetic effect visible outwardly from a vehicle (see Smith paragraph 10).
Smith does not explicitly disclose the electrically operated areal light source is an illuminable LED foil.  However, Smith does disclose the light source may be an electroluminescent wire, an LED can be used, or any other suitable illumination element to provide interesting lighting effects (see Smith paragraph 18) and provided to create a desired areal pattern or shape (see Smith paragraph 19).  One of ordinary skill in the art would be able to utilize an illuminable LED foil as the electrically operated areal light source in order to provide a desired shape and design of the light source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrically operated areal light source of Lupica et al. and Smith to include an illuminable LED foil.  One would have been motivated to do so in order to provide a desired shape and design of the light source for providing an interesting lighting effect (see Smith paragraphs 18 and 19).

With regards to Claim 18, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 31.
Lupica et al. does not disclose the at least one electrically operated areal light source is color-adjustable.
Smith teaches the at least one electrically operated areal light source [22] (see paragraph 18).
Smith does not explicitly disclose the at least one electrically operated areal light source is color-adjustable.  However, Smith does disclose utilizing at least one LED as the light source [22] or a light module or assembly comprising a plurality of light sources, utilizing a light source in a variety of colors, and providing interesting lighting effects (see Smith paragraph 18), providing aesthetically pleasing appearances from the illumination of the at least one electrically operated areal light source (see Smith paragraph 10).  Therefore, one of ordinary skill in the art would be able to utilize an LED module which is color-adjustable in order to provide an interesting lighting effect which provides an aesthetically pleasing appearance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter of Lupica et al. and Smith to include an at least one electrically operated areal light source is color-adjustable.  One would have been motivated to do so in order to provide an interesting and aesthetically appealing appearance.

With regards to Claim 27, Lupica et al., King, and Smith disclose a vehicle comprising the brake dust particle filter according to Claim 31 (see the above discussion of the teachings of Lupica et al., King, and Smith as pertains to the limitations of Claim 31).
Lupica et al. further discloses a disc brake assembly comprising the brake disc [DS] and the brake caliper [83] (see paragraph 72 and Figure 6); a brake dust particle filter configured to catch particles generated during breaking (see paragraph 67).

With regards to Claim 28, Lupica et al., King, and Smith disclose the vehicle as discussed above with regards to Claim 27.
Lupica et al. does not disclose the at least one electrically operated areal light source of the brake dust particle filter is configured to be controlled as a function of a vehicle condition parameter.
Smith teaches the at least one electrically operated areal light source [22] of the brake dust particle filter is configured to be controlled as a function of a vehicle condition parameter (see paragraph 20 and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Lupica et al. to include the at least one electrically operated areal light source of the brake dust particle filter is configured to be controlled as a function of a vehicle condition parameter, as taught by Smith.  One would have been motivated to do so in order to provide an illuminated braking indication (see Smith paragraph 20).

With regards to Claim 29, Lupica et al., King, and Smith disclose the vehicle as discussed above with regards to Claim 28.
Lupica et al. does not disclose the vehicle control parameter is a braking process, a directional change and/or a speed value, and wherein the at least one electrically operated areal light source is configured to be activated upon switching on at least one of a turn signal, a brake actuating switch, a driving light, and a parking light of the vehicle.
Smith teaches the vehicle control parameter is a braking process, a directional change and/or a speed value, and wherein the at least one electrically operated areal light source is configured to be activated upon switching on at least one of a turn signal, a brake actuating switch, a driving light, and a parking light of the vehicle (see paragraphs 20 and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Lupica et al. to include the vehicle control parameter is a braking process, a directional change and/or a speed value, and wherein the at least one electrically operated areal light source is configured to be activated upon switching on at least one of a turn signal, a brake actuating switch, a driving light, and a parking light of the vehicle as taught by Smith.  One would have been motivated to do so in order to provide an illuminated braking indication (see Smith paragraph 20).

With regards to Claim 32, Lupica et al., King, and Smith disclose the brake dust particle filter as discussed above with regards to Claim 31.
Lupica et al. does not disclose at least one sensor connected to a data processor configured to evaluate a sensor signal and to control, based on the sensor signal, an operation of the at least one electrically operated areal light source according to predetermined criteria.
Smith teaches at least one sensor connected to a data processor configured to evaluate a sensor signal and to control, based on the sensor signal, an operation of the at least one electrically operated areal light source according to predetermined criteria (see paragraph 20; such sensor and data processor will substantially be included to perform the operation of illuminating the at least one electrically operated areal light source based on the circumstances of the detection of activation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake dust particle filter of Lupica et al. to include at least one sensor connected to a data processor configured to evaluate a sensor signal and to control, based on the sensor signal, an operation of the at least one electrically operated areal light source according to predetermined criteria, as taught by Smith.  One would have been motivated to do so in order to provide an illuminated indication (see Smith paragraph 20).

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
With regards to Claim 22, the prior art of record fails to disclose or fairly suggest the at least one electrically operated areal light source is a lighting plate that is separate from and is connected exchangeably on the first axially outer wall of the brake dust particle filter housing, in combination with the limitations of the claim or claims from which Claim 22 depends.
Claims 15, 20, 21, 26, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 15, the prior art of record fails to disclose or fairly suggest a brake dust particle filter, for a disc brake assembly of a vehicle comprising a brake disc and a brake caliper, the brake dust particle filter comprising a housing structure of the brake dust particle filter engaging across the brake disc and/or the brake caliper at least partially in a mounted state of the brake dust particle filter at the disc brake assembly, the brake dust particle filter is configured to catch particles generated during braking, at least one light source, the brake dust particle filter further comprising at least one thermoelectric energy converter comprising a voltage output electrically connected to the at least one light source, and the thermoelectric energy converter is arranged at an inner side of the at least one housing structure facing the brake disc in the mounted state, as specifically called for in the claimed combinations.
The closest prior art, Continental Teves (DE 202010011328) does not disclose the brake dust particle filter is configured to catch particles generated during braking, the brake dust particle filter further comprising at least one thermoelectric energy converter comprising a voltage output electrically connected to the at least one light source, and the thermoelectric energy converter is arranged at an inner side of the at least one housing structure facing the brake disc in the mounted state, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Continental Teves reference in the manner required by the claims.
While a brake dust particle filter having a housing engaging across the brake disc and/or the brake caliper is known in the art, a light source on housings engaging across the brake disc and/or the brake caliper is known in the art, a brake dust particle filter configured to catch particles generated during braking is known in the art, and utilizing  a thermoelectric energy converter comprising a voltage output electrically connected to at least one light source is known in the art, the combination of the utilization of each the brake dust particle filter configured to catch particles generated during braking, utilization of at least one light source, utilization of the at least one thermoelectric converter comprising a voltage output electrically connected to the at least one light source such that the thermoelectric energy converter is arranged at an inner side of the at least one housing structure facing the brake disc in the mounted state is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 21, the prior art of record fails to disclose or fairly suggest a brake dust particle filter for a disc brake assembly of a vehicle, the disc brake assembly comprises a brake disc and a brake caliper, the brake dust particle filter comprising a housing structure of the brake dust particle filter engaging across the brake disc and/or the brake caliper at least partially in a mounted state of the brake dust particle filter at the disc brake assembly, the brake dust particle filter is configured to catch particles generated during braking, at least one light source, the brake dust particle filter further comprising at least one sensor connected to a data processor configured to evaluate a sensor signal and to control, based on the sensor signal, an operation of the at least one light source according to predetermined criteria, the sensor is a sensor configured to detect loading of a filter medium arranged in the at least one housing structure, and the data processor is configured to perform a color adaptation of the at least one light source that is color-adjustable as a function of a load state of the filter medium, as specifically called for in the claimed combinations.
The closest prior art, Continental Teves (DE 202010011328) does not disclose the brake dust particle filter is configured to catch particles generated during braking,  the sensor is a sensor configured to detect loading of a filter medium arranged in the at least one housing structure, and the color adaptation of the at least one light source is color-adjustable as a function of a load state of the filter medium, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Continental Teves reference in the manner required by the claims.
While a brake dust particle filter having a housing engaging across the brake disc and/or the brake caliper is known in the art, a light source on housings engaging across the brake disc and/or the brake caliper is known in the art, a brake dust particle filter configured to catch particles generated during braking is known in the art, and utilizing a sensor and data processor to control operation of the light source based on sensed state of the vehicle is known in the art, the combination of the sensor is a sensor configured to detect loading of a filter medium arranged in the at least one housing structure, and the data processor is configured to perform a color adaptation of the at least one light source that is color-adjustable as a function of a load state of the filter medium is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 26, the prior art of record fails to disclose or fairly suggest a brake dust particle filter for a disc brake assembly of a vehicle, the disc brake assembly comprises a brake disc and a brake caliper, the brake dust particle filter comprising a housing structure of the brake dust particle filter engaging across the brake disc and/or the brake caliper at least partially in a mounted state of the brake dust particle filter at the disc brake assembly, the brake dust particle filter is configured to catch particles generated during braking, at least one light source, a lighting housing part configured to be connected exchangeably to the brake dust particle filter by a quick-connect device, the at least one light source is provided on the lighting housing part, the at least one light source is an electrical light source, the lighting housing part further comprises an energy store electrically connected or electrically connectable to the at least one light source, or the lighting housing part further comprises at least one electrical contact element connectable to a corresponding electrical contact counter element provided at the at least one housing structure of the brake dust particle filter, as specifically called for in the claimed combinations.
The closest prior art, Continental Teves (DE 202010011328) does not disclose the brake dust particle filter is configured to catch particles generated during braking, a lighting housing part configured to be connected exchangeably to the brake dust particle filter by a quick-connect device, the at least one light source is provided on the lighting housing part, the lighting housing part further comprises an energy store electrically connected or electrically connectable to the at least one light source, or the lighting housing part further comprises at least one electrical contact element connectable to a corresponding electrical contact counter element provided at the at least one housing structure of the brake dust particle filter, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Continental Teves reference in the manner required by the claims.
While a brake dust particle filter having a housing engaging across the brake disc and/or the brake caliper is known in the art, a light source on housings engaging across the brake disc and/or the brake caliper is known in the art, a brake dust particle filter configured to catch particles generated during braking is known in the art, providing the light source on a lighting housing part configured to be connected exchangeably to the brake dust particle filter by a quick-connect device is known in the art, and utilizing corresponding electric contact elements on separable elements is known in the art, the combination of the lighting housing part being configured to be connected exchangeably to the brake dust particle filter by a quick-connect device, the at least one light source is provided on the lighting housing part, the lighting housing part further comprising an energy store electrically connected or electrically connectable to the at least one light source, or the lighting housing part further comprises at least one electrical contact element connectable to a corresponding electrical contact counter element provided at the at least one housing structure of the brake dust particle filter is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to Claim 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that since Claim 31 is a new claim including limitations further defining the structure of the housing, the Lupica et al. reference has been included herein to teach the limitations as discussed above in the rejection of at least Claim 31.  The Smith and King references are utilized to teach further limitations of Claim 31 not explicitly disclosed by Lupica et al., and the combination of Lupica et al., Smith, and King are found to collectively teach the limitations of at least Claim 31 as discussed above.

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Tsiberidis (US 2010/0065387), which discloses at least a brake dust particle filter engaging across the brake disc, a housing comprising an outer circumferential wall, a first axially outer wall connected to an extending radially inwardly from the outer circumferential wall and a second opposite axially outer wall extending radially inward from the outer circumferential wall, a spacing forming an axial gap into which the brake disc is received, and a plurality of outflow openings or slots providing air cooling of the brake disc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875